Case 2:19-cv-12735-TGB-KGA ECF No. 25, PageID.243 Filed 12/10/20 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


NICHOLAS VONTZ,

      Plaintiff,                              Case No. 2:19-cv-12735
                                              District Judge Terrence G. Berg
v.                                            Magistrate Judge Kimberly G. Altman

DALE MONROE, JANE DOES,
and JOSHUA UNKNOWN,

      Defendants.

_________________________________/

 ORDER GRANTING PLAINTIFF’S MOTION TO AMEND (ECF No. 23)
   AND DIRECTING PLAINTIFF TO FILE A SECOND AMENDED
          COMPLAINT WITHIN TWENTY (20) DAYS

                                   I.     Introduction

      This is a civil rights case under 42 U.S.C. § 1983. On September 19, 2019,

plaintiff Nicholas Vontz, a prisoner proceeding pro se, filed a complaint alleging

that defendants violated his constitutional rights while he was a pretrial detainee.

(ECF No. 1). As will be explained, Vontz previously moved and was granted

leave to amend his complaint. See ECF Nos. 12, 13, 15, 22. Under 28 U.S.C. §

636(b)(1), all pretrial matters have been referred to the undersigned. (ECF No.

18). Now before the Court is Vontz’s second motion to amend the complaint.




                                          1
Case 2:19-cv-12735-TGB-KGA ECF No. 25, PageID.244 Filed 12/10/20 Page 2 of 6




(ECF No. 23). 1 For the reasons that follow, the motion will be GRANTED, and

Vontz will be directed to file a second amended complaint within 20 days as

described below.

                                  II.    Background

      Vontz initially filed a complaint against the Monroe County Sheriff’s

Department in Monroe, Michigan; the Monroe County Sheriff; the Monroe County

Undersheriff; and unnamed medical staff at the Monroe County Jail. (ECF No. 1).

The matter was assigned to the Honorable Avern Cohn, who issued a sua sponte

order dismissing the Sheriff’s Department, the Sheriff, and the Undersheriff, for

failing to state a claim. (ECF No. 7, PageID.79). 2 Subsequently, the matter was

reassigned to the Honorable Terrence G. Berg, who ordered Vontz to file an

amended complaint identifying by name the members of the Monroe County

medical staff who allegedly violated his constitutional rights while he was a

pretrial detainee at the Monroe County Jail in 2018. (ECF No. 8).

      On September 25, 2020, Vontz filed a motion to amend the complaint, (ECF

No. 12), attaching the proposed amended complaint, (ECF No. 13), which did not


1
  A motion for leave to amend the complaint, when not in response to a motion to
dismiss, is a non-dispositive matter. Turner v. Farmer Jack, No. CIV. 05-40292,
2006 WL 1235759, at *1 (E.D. Mich. May 8, 2006) (citing E.D. Mich. L.R.
7.1(d)(2)). Thus, the undersigned issues its ruling as an Order under 28 U.S.C. §
636(b)(1)(A). Id.
2
  The order also directed that Vontz be appointed counsel, but the Court’s pro bono
program administrator was unable to locate and secure counsel.
                                          2
Case 2:19-cv-12735-TGB-KGA ECF No. 25, PageID.245 Filed 12/10/20 Page 3 of 6




identify the unnamed medical staff, but attempted to cure the defect in his original

complaint that caused Monroe County Sheriff Dale Malone to be dismissed. 3

Noting this, Magistrate Judge Patricia T. Morris recommended that the motion to

amend be granted, (ECF No. 15), and on December 4, 2020, the Court adopted the

recommendation, (ECF No. 22), making ECF No. 13 the operative complaint.

      Meanwhile, on November 19, 2020, Vontz filed his second motion to amend

the complaint, which is now before the Court. (ECF No. 23). He seeks to add Dr.

Michael Mitcheff, Jamie Jackson, Stephanie Deneau, Rachel Bruner, and Ashley

Wellman as defendants. (Id., PageID.165). Vontz also filed a proposed amended

complaint, which only contains allegations against these new defendants. (ECF

No. 24).

                                    III.   Analysis

      Federal Rule of Civil Procedure 15(a) provides that leave to amend “shall be

freely given when justice so requires.” Rule 15(a)(1) allows a party to amend its

pleading once, as a matter of course, and Vontz has already exercised this right.

Rule 15(a)(2) allows that other amendments may be made with the court’s leave,

which the court should give freely when justice so requires. Regarding this, the

Supreme Court has stated:



3
 The first amended complaint also contains allegations against a partially unnamed
social worker dubbed Joshua Unknown, whom Vontz remains unable to identify.
                                       3
Case 2:19-cv-12735-TGB-KGA ECF No. 25, PageID.246 Filed 12/10/20 Page 4 of 6




      In the absence of any apparent or declared reason – such as undue delay,
      bad faith or dilatory motive on the part of the movant, repeated failure
      to cure deficiencies by amendments previously allowed, undue
      prejudice to the opposing party by virtue of allowance of the
      amendment, futility of amendment, etc. – the leave should, as the rules
      require, be “freely given.”

Foman v. Davis, 371 U.S. 178, 182 (1962); see also Riverview Health Inst. LLC v.

Med. Mut. of Ohio, 601 F.3d 505, 520 (6th Cir. 2010). Rule 15(a) creates a liberal

policy in favor of granting leave to amend and is meant to “reinforce the principle

that cases should be tried on their merits rather than the technicalities of

pleadings.” Tefft v. Seward, 689 F.2d 637, 639 (6th Cir. 1982); see also Marks v.

Shell Oil Co., 830 F.2d 68, 69 (6th Cir. 1987) (reversing the grant of a motion to

dismiss because the district court failed to properly consider claims alleged in a

pending motion for leave to amend).

      Vontz has previously been ordered to file an amended complaint “in which

he identifies by name the members of the Monroe County medical staff who

allegedly violated his constitutional rights while he was a pretrial detainee at the

Monroe County Jail in 2018.” (ECF No. 8). The motion before the Court does just

that, and as it comes before any defendant has been served the complaint, it cannot

be said to prejudice any of the defendants. As such, the Court will grant Vontz’s

motion to amend the complaint once more. However, as the proposed amended

complaint appears to merely supplement the current operative complaint, adopting

it would contravene Local Rule 15.1. See Crawford v. Aerotek, Inc., No. 09-
                                           4
Case 2:19-cv-12735-TGB-KGA ECF No. 25, PageID.247 Filed 12/10/20 Page 5 of 6




12932, 2010 WL 11590748, at *2 (E.D. Mich. June 23, 2010). Thus, Vontz shall

file a new amended complaint as described below within 20 days, naming every

defendant in the matter and containing every allegation against each of them.

Further, Vontz shall provide a current address for each named defendant.

                                    IV.    Conclusion

        Vontz’s second motion to amend the complaint (ECF No. 23) is GRANTED.

Vontz shall file a second amended complaint within 20 days of this order. The

second amended complaint shall name all of the defendants in the case caption, i.e.

Sheriff Dale Malone, Dr. Michael Mitcheff, Jamie Jackson, Stephanie Deneau,

Rachel Bruner, Ashley Wellman, and Joshua Unknown, and contain the names and

addresses of each defendant as well as the allegations against each named

defendant. Upon its filing, the Court will direct the U.S. Marshals to serve the

complaint upon each identified defendant against whom allegations have been

made.

        SO ORDERED.

Dated: December 10, 2020                             s/Kimberly G. Altman
Detroit, Michigan                              KIMBERLY G. ALTMAN
                                               United States Magistrate Judge

        The parties’ attention is drawn to Fed. R. Civ. P. 72(a), which provides a

period of fourteen (14) days from the date of receipt of a copy of this order within




                                           5
Case 2:19-cv-12735-TGB-KGA ECF No. 25, PageID.248 Filed 12/10/20 Page 6 of 6




which to file objections for consideration by the district judge under 28 U.S.C. §

636(b)(1).

                         CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served upon
counsel of record and any unrepresented parties via the Court’s ECF System to
their respective email or First Class U.S. mail addresses disclosed on the Notice of
Electronic Filing on December 10, 2020.

                                             s/Marie E. Verlinde
                                             MARIE E. VERLINDE
                                             Case Manager




                                         6
